      Case 3:20-cv-00053-TSL-RHW Document 8 Filed 04/17/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


JENNIFER GREEN PARKER; AND
SIDNEY PARKER                                                               PLAINTIFFS

V.                                              CIVIL ACTION NO.: 3:20-cv-53-TSL-RHW

CHARLES LATHAM & SON, L.P.; AND
CHARLES LATHAM, INDIVIDUALLY                                         DEFENDANTS


                          PLAINTIFF’S MOTION TO DISMISS

       COMES NOW Plaintiffs by and through counsel, and respectfully submits their

Motion to Dismiss.   In support thereof, Plaintiffs would show unto the Court the

following:

       1.     On January 29, 2020, Plaintiffs filed their Complaint alleging sexual

Harassment, retaliation and failure to pay wages by Defendants. [Doc. 1].

       2.     On March 30, 2020, Defendants filed their Answer, and

asserted a counterclaim for defamation. [Doc. 6 at p. 9].

       3.     For the reasons explained in Plaintiff’s separate memorandum, Defendant

Yarber’s counterclaim for defamation should be dismissed.


       WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully requests that

the Plaintiffs’ Motion to Dismiss be granted.



                                          Respectfully submitted,
      Case 3:20-cv-00053-TSL-RHW Document 8 Filed 04/17/20 Page 2 of 2




                                           BY: /s Nick Norris
                                                  NICK NORRIS MB #101574
                                                  Attorney for Plaintiffs

OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive
Suite G
Jackson, MS 39216
Phone:      (601) 968-0000
Fax:        (601) 968-0010
nick@watsonnorris.com




                               CERTIFICATE OF SERVICE



       I, Nick Norris, attorney for Plaintiffs do hereby certify that I have this day filed

the foregoing with the Clerk of the Court using the ECF system which sent notification of

such filing or mailed, via United States Mail, postage prepaid, on all counsel of record.




       SO CERTIFIED, this the 17th day of April 2020.




                                           /s Nick Norris

                                           NICK NORRIS
